Citation Nr: 1746085	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-34 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Army during the Vietnam era from April 1968 to April 1970.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The January 2013 rating decision found, in pertinent part, that a higher evaluation of 40 percent for type II diabetes mellitus was not warranted.

The Veteran indicated in November 2013 that he did not want a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

More contemporaneous medical evidence is needed to allow the Board to make a fully informed decision.

"Regulation of activities," as required to support a 40 percent rating, means that it is medically necessary for the claimant to avoid strenuous actives, both occupational and recreational.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007) ("The Court holds that medical evidence is required to support this criterion of a 40% disability rating-regulation of activities.").  

VA last assessed the severity of the Veteran's diabetes over five years ago, in August 2012.  Since that time, the Veteran has indicated that his has had to regulate his activities on account of his diabetes.  In a March 2013 Statement in Support of Claim, the Veteran indicated that he had to move to a new apartment because of regulated activities.  More recently, the Veteran's representative in a March 2017 Brief specifically requested that the Board remand this case so that a current assessment of the Veteran's diabetes disability can be obtained.  When a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  A more contemporaneous VA examination should be conducted on remand. 

The Veteran is notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran the opportunity to submit, or 
authorize VA to obtain, any additional medical treatment records either private or VA, relevant to treatment received for his diabetes.

2. Schedule the Veteran for an appropriate VA 
examination to assess the current severity of his service-connected type II diabetes mellitus and any associated complications.  The examiner must review the electronic claims file and all relevant electronic medical records.  Any indicated studies are to be performed.  The examiner must specifically address whether the Veteran's diabetes requires insulin, restricted diet, and regulation of activities.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After the above development is completed, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a SSOC.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).








